Citation Nr: 0616194	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-37 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a back of the abdomen gunshot wound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to January 1947.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
40 percent rating for residuals of a back of the abdomen 
gunshot wound.  


FINDING OF FACT

The veteran failed to report for VA examination scheduled in 
conjunction with his claim for an increased rating for 
residuals of a gunshot wound and refused to appear for any 
future rescheduled examinations.


CONCLUSION OF LAW

The veteran's claim seeking a rating in excess of 40 percent 
for residuals of a back of the abdomen gunshot wound must be 
denied because he refused (without good cause) to report for 
VA examinations scheduled to determine his entitlement to an 
increased rating.  38 C.F.R. §§ 3.326(a), 3.655 (2005); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim. 

Prior to the rating decision on appeal the veteran was 
advised of VA's duties to notify and assist in the 
development of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A January 2004 letter explained the 
evidence necessary to substantiate the claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised of the criteria governing effective dates of awards, 
he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), as 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not do so.   

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. §§ 3.326(a), 
3.327(a).  VA regulations also address the consequences of a 
failure to report for a scheduled VA medical examination and 
provide that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655.

To assist the veteran with the development of evidence to 
support his claim seeking an increased rating for residuals 
of a gunshot wound, the RO arranged for him to be scheduled 
for a VA examination in December 2005.  A November 2005 
letter advised him of the consequences of a failure to 
report, i.e., that the claim would be denied.  The veteran 
cancelled the December 2005 examination, refusing to attend 
an examination at the Dallas VA Medical Center (VAMC).  In a 
December 2005 telephone conversation, the veteran told the 
Appeals Management Center (AMC) he would not attend an 
examination because he did not have the transportation to go 
to the Dallas VAMC, noting it was a ninety minute drive.  The 
AMC reported the nearest outpatient center did not do 
compensation and pension examinations.  The veteran told the 
AMC employee he was sure he would not attend the examination.  
The AMC told him his appeal would be forwarded to a rating 
specialist for a decision.  

In written argument to the Board in May 2006, the veteran's 
representative alleged the veteran had good cause for 
refusing to attend a VA examination, as he was 81 years old, 
lived 90 minutes away from the Dallas VAMC, and had no 
transportation to get there.  The representative argued the 
RO should have arranged for a fee basis examination with a 
physician in close proximity to his home.  However, the 
veteran has not explained why he would be unable to arrange 
for transportation to a future examination, but rather has 
made a blanket refusal to attend an examination at the Dallas 
VAMC.  He has never himself requested a fee basis 
examination, and there is no indication he would attend such 
an examination.  Significantly, the representative does not 
state that the veteran has asked for a fee basis examination, 
or indicated he would present himself if one were to be 
scheduled.  As noted above, there are no outpatient 
facilities closer to the veteran that could perform a 
compensation and pension examination.

While the Board is sympathetic to the veteran's difficulties, 
it is not possible to address a claim for an increased rating 
without ascertaining the current severity of the disability 
by use of examination findings.  Under 38 C.F.R. § 3.655, in 
such circumstances the claim must be denied.  The law is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

[The Board also notes, incidentally, that in March 2006 
argument by the veteran's representative apparently alleges 
legal error in the computation of the combined rating for the 
Muscle Group (MG) XIX and MG XX injuries.  The representative 
argues that instead of combining the 30 percent (Diagnostic 
Code (Code) 5319 rating for MG XIX with the 10 percent (Code 
5320) rating for MG XX, under 38 C.F.R. § 4.55(e) the rating 
should have been increased to 50 percent under Code 5319.  
Significantly, 38 C.F.R. § 4.55(e) provides for the one level 
increase for the most severely injured muscle group when the 
injured muscle groups are in the same anatomical location, 
but do not act on the same joint.  Here, the muscle groups 
involved appear to act on the same segment of the spine, and 
no evidence to the contrary has been submitted.  And if there 
were any further medical question in that regard, such also 
would likely require an examination for a consulting medical 
opinion.]  


ORDER

A rating in excess of 40 percent for residuals of a back of 
the abdomen gunshot wound is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


